___________

                                  No. 96-2389
                                  ___________

Aaron Shelton,                          *
                                        *
              Appellant,                *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Eastern District of Missouri.
United States of America,               *
                                        * (PUBLISHED)
              Appellee.                 *
                                  ___________

                     Submitted: March 6, 1997

                           Filed: March 24, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________



PER CURIAM.

     Aaron Shelton appeals the district court's1 denial of his 28 U.S.C.
§ 2255 motion.     In his motion, Shelton alleged his appellate counsel was
ineffective in that he "misled and tricked" Shelton into entering a
conditional guilty plea by indicating he would appeal the denial of
Shelton's suppression motion, and then failing to include this issue in
Shelton's direct appeal.


     On direct appeal, Shelton's counsel filed, and we accepted, Shelton's
pro se brief, which raised Shelton's suppression claims.      Although our
opinion in that case did not specifically address these arguments, see
United States v. Shelton, 66 F.3d 991 (8th Cir. 1995) (per curiam), cert.
denied, 116 S. Ct. 1364 (1996), we considered and rejected them both on
direct appeal and in denying




     1
      The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
Shelton's pro se petition for rehearing.             Therefore, we conclude the
district   court   did   not   err   in   denying   Shelton's   motion   without   an
evidentiary hearing.     See Engelen v. United States, 68 F.3d 238, 241 (8th
Cir. 1995); United States v. Duke, 50 F.3d 571, 576 (8th Cir.), cert.
denied, 116 S. Ct. 224 (1995).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-